Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over  Liao (PG Pub. 2007/0135009).
Regarding claim 1, Liao teaches a woven twill or percale textile fabric with the fabric comprising the claimed ends per inch warp of texturized polyester yarn and the claimed picks per inch of cotton yarn [Examples]. The total content of cotton present in the fabric is at least 50% by weight of the fabric [Examples]. It is also noted that the bicomponent yarn may include cotton. The total thread count in the fabric is not taught as within the claimed range, but it would 
Regarding claim 2, the cotton content in the cotton yarn is 100% [0030]. 
Regarding claims 3-4, Liao is silent regarding the cotton yarn being a blend of cotton and any other fiber. However, it is well known in the art to blend cotton with other fibers in order to improve yarn properties. It would have been more than obvious to one of ordinary skill in the art to blend cotton with any other fiber in any amount including with 90% cotton in order to improve properties and yet maintain the desirable properties of cotton and arrive at the claimed invention. 
Regarding claim 5, Liao teaches the textured polyester yarn is draw textured yarn [0018].  
Regarding claim 6, the warp of texturized polyester yarn has a denier within the claimed range; taught as 10-900 denier [0016]. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Regarding claims 7-8 and 10-13, Although Liao does not disclose the claimed process, it is noted that “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) . Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983). See MPEP 2113. Therefore, absent evidence of criticality regarding the presently claimed process and given that Liao meets the requirements of the claimed article, Liao clearly meet the requirements of present claims fabric.
Regarding claim 9, 14 and 15, Liao is silent regarding the claimed number of filaments. However, it would have been obvious to one of ordinary skill in the art at the time of the invention to arrive at the claimed number of filaments in order to affect hand, flexibility, strength and mechanical properties and arrive at the claimed number of filaments as is known in the art.
Liao teaches the textured polyester yarn is draw textured yarn [0018].  The warp of texturized polyester yarn has a denier within the claimed range; taught as 10-900 denier [0016]. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Liao is silent regarding the claimed epi, ppi and number of filaments. However, it would have been more than obvious to one of ordinary skill in the art at the time of the invention to arrive at the claimed total thread count, warp and pick densities as it is well known in the art to modify the warp density, pick density and total thread count in order to affect fabric properties, including strength, stiffness, etc.  
Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over  Liao (PG Pub. 2007/0135009) in view of Dobin (PG Pub. 2011/0223398).
Regarding claim 1, Liao teaches a woven twill or percale textile fabric with the fabric comprising the claimed ends per inch warp of texturized polyester yarn and the claimed picks per inch of cotton yarn [Examples]. The total content of cotton present in the fabric is at least 50% by weight of the fabric [Examples]. It is also noted that the bicomponent yarn may include cotton. The total thread count in the fabric is not taught as within the claimed range. However, Dobin teaches an upholstery fabric with the claimed amount of ends per inch, the claimed amount of picks per inch, and the claimed total thread count in order to yield a fabric with the desired properties including strength and stiffness. It would have been obvious to one of ordinary skill in the art at the time of the invention to employ the claimed amount of ends per inch, the claimed amount of picks per inch, and the claimed total thread count as taught by Dobin in Liao in order to yield a fabric with the desired properties including strength and stiffness and arrive at the claimed invention. 
Regarding claim 2, the cotton content in the cotton yarn is 100% [0030]. 
Regarding claims 3-4, Liao is silent regarding the cotton yarn being a blend of cotton and any other fiber. However, it is well known in the art to blend cotton with other fibers in order to improve yarn properties. It would have been more than obvious to one of ordinary skill in the art to blend cotton with any other fiber in any amount including with 90% cotton in order to improve properties and yet maintain the desirable properties of cotton and arrive at the claimed invention. Further, Dobin teaches blending cotton with another fiber. 
Regarding claim 5, 
Regarding claim 6, the warp of texturized polyester yarn has a denier within the claimed range; taught as 10-900 denier [0016]. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Regarding claims 7-8 and 10-13, Although Liao does not disclose the claimed process, it is noted that “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) . Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983). See MPEP 2113. Therefore, absent evidence of criticality regarding the presently claimed process and given that Liao meets the requirements of the claimed article, Liao clearly meet the requirements of present claims fabric.
Regarding claim 9, Liao is silent regarding the claimed number of filaments. However, it would have been obvious to one of ordinary skill in the art at the time of the invention to arrive at the claimed number of filaments in order to affect hand, flexibility, strength and mechanical properties and arrive at the claimed number of filaments as is known in the art.

Response to Arguments
Applicant's arguments filed 02/16/2021 have been fully considered but they are not persuasive. Applicant argues Liao does not teach the claimed total thread count and argues the examples of Liao. It is noted that the examples of Liao are just that, “examples” and in no way limiting to Liao. It is clear from Liao as one of ordinary skill in the art would recognize upon a reading of Liao, that the total thread density is a variable that can be varied in order to tailor the fabric properties as is known to one or ordinary skill in the art. 
Applicant’s arguments regarding Kimoro have been fully consider, but are moot as Kimoro is not used in the rejection set forth above. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to call Examiner at 571-272-6116.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Shawn Mckinnon/Examiner, Art Unit 1789